DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-19 are pending.

Allowable Subject Matter
2.	Claims 1-19 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 3, 6, 10, 11, and 13 limit to a method, non-transitory computer-readable medium, and device having a pattern matching file check program installed comprising a request for a tracking target file, transmitting the attribute information assigned by a pattern matching file check program from the tracking target file where the attribute information uniquely identifying the tracking target file whereby collecting the attribute information from each file assign by the pattern matching file check program and simultaneously assign by the pattern matching file check program, the attribute information to a file to which no attribute information has been assigned by the pattern matching file check program, while the pattern matching file check program is checking a file for detecting whether a threat such as a virus is present in the file by using a pattern matching method by matching a pattern file with the file subject to check. The invention further claim receiving the attribute information of a tracking target file from a distribution device that distributed the pattern file for detecting the threat so as to search for a file associated with the attribute information of the tracking target file and transmitting, when there exists information regarding the file associated with the 
The previous rejection under the Gukal, et al. and Daly, et al. combination was overcome by the current amendments.  Further searching failed to disclose prior art that reads the claimed pattern matching file check program installed comprising collecting the attribute information from each file and simultaneously assign by the pattern matching file check program the attribute information to a file to which no attribute information has been assigned, while the pattern matching file check program is checking a file for detecting whether a threat such as a virus is present in the file by matching a pattern file and distribute the pattern file for detecting the threat to search for a file associated with the attribute information of the tracking target file and transmitting to the distribution device to perform a procedure on the file when there exists information regarding the file associated with the attribute information of the tracking target file. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435